Citation Nr: 1231858	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for migraine headaches, claimed as due to an in-service head injury.  

2.  Entitlement to service connection for a heart disability, claimed as multiple premature ventricular, left side, due to an in-service head injury.  

3.  Entitlement to service connection for vision problems, including floaters and light flashes, claimed as due to an in-service head injury.  

4.  Entitlement to service connection for a cervical spine disability, claimed as due to an in-service head injury.  

5.  Entitlement to service connection for vertigo, claimed as due to an in-service head injury.  

6.  Entitlement to service connection for tinnitus, claimed as due to an in-service head injury.  

7.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to an in-service head injury.  

8.  Entitlement to service connection for a low back disability, claimed as secondary to an in-service head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1989.  

This matter comes before the Board of Veterans Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the March 2008 rating decision, the RO denied entitlement to service connection for the eight disabilities listed on the first page of this decision, as well as service connection for a bilateral foot condition, including shin splints, and bilateral leg arthritis.  The Veteran submitted a timely notice of disagreement as to all issues addressed in the March 2008 rating decision and she subsequently perfected an appeal as to all issues.  See April 2008 Notice of Disagreement; October 2008 VA Form 9.  However, in December 2011, the RO granted service connection for plantar fasciitis affecting the left and right foot, varicose veins affecting the left and right lower extremities, and shin splints affecting the left and right lower extremities, which is considered a full grant of the benefits sought with respect to the Veteran's claims of service connection for a bilateral foot and leg condition.  See December 2011 rating decision.  As such, the issues of service connection for a bilateral foot and bilateral leg condition are no longer on appeal.  

On her October 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that she wanted a Board hearing at her local RO.  However, in December 2008, the Veteran indicated that she wanted to withdraw her request for a Board hearing and, instead, wanted a hearing at her local RO before a Regional Office Decision Review Officer (DRO).  The Veteran was afforded a DRO hearing in March 2009 and a copy of the hearing transcript is associated with the claims file.  The Board, then, finds that all due process has been afforded to the Veteran with respect to her right to a hearing.  

For reasons discussed below, the issues of entitlement to service connection for migraine headaches, a heart disability, vision problems, vertigo, bilateral hip disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record is in approximate balance as to whether the Veteran's tinnitus is related to her military service.  

2.  The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's degenerative joint and disc disease of the cervical spine is related to her military service, to include the head injury incurred therein.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, degenerative joint and disc disease of the cervical spine is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to initial unfavorable AOJ decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate her service connection claims, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The December 2007 letter also informed the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records that she wishes to be considered in her appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Finally, the Veteran was provided with a VA audio examination in November 2010, and there is no allegation or indication that the examination was inadequate.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Based on the foregoing, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Tinnitus

The Veteran is seeking entitlement to service connection for tinnitus.  In support of her claim, the Veteran has asserted that she suffered a head injury in September 1987 after a mirror fell on her head and that she has suffered from several disabilities since that time, including tinnitus.  

At a November 2010 VA audio examination, the Veteran reported serving as a supply specialist during service and she also reported being exposed to various types of noise during such service, including noise from artillery, weapons, explosives, aircraft near the flight line, heavy equipment, and diesel engines.  While the Veteran also reported having post-service noise exposure from radio noise, she reported that her tinnitus had its onset in 1987 following exposure to aircraft noise and has been constant since that time.  

The Veteran's service treatment records (STRs) corroborate her report of suffering a head injury in service, as she is shown to have received treatment for an avulsion laceration to the right forehead after reporting that a mirror fell on her head.  See September 1987 Inpatient Treatment Record Cover Sheet.  The evidence shows that the Veteran received sutures for the head laceration but that she continued experiencing bleeding, swelling, and tenderness at the laceration site.  See STRs dated September 1987 and March 1988.  In February 1989, the Veteran was noted to have a scar on her right forehead.  

Despite the evidence of an in-service head injury and resultant forehead laceration, the STRs do not contain any complaints, treatment, or findings related to tinnitus or any other ear problems manifested during service, including as a result of the in-service head injury.  In fact, the Veteran indicated that she did not have any ear trouble at her separation examination conducted in February 1989 and clinical evaluation did not reveal any pertinent findings related to tinnitus or ear problems at that time.  

The STRs also include a report of medical examination conducted while the Veteran served on Reserve duty during the year after she was discharged from active service, which shows that she again denied having any ear trouble and that her ears were normal on clinical evaluation.  See September 1990 reports of medical examination and history.  

Despite the lack of medical evidence documenting tinnitus during service or during the year following active service, the Board notes that the Veteran is competent to report that she suffered from tinnitus during and after service, which has continued since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Court of Veterans Appeals has determined that laypersons are competent to testify to in-service symptoms of tinnitus and post-service continuous symptoms of tinnitus because ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Therefore, while there is no contemporaneous medical evidence of tinnitus during service or during the first post-service year, the Board finds the Veteran's lay assertion of suffering from tinnitus during and since service to be competent lay evidence of such.  However, the Board notes that the Veteran's denial of experiencing any ear problems at her separation examination and the examination conducted during her first post-service year weighs against her assertion of continued tinnitus symptoms following and since service.  Nevertheless, the Board notes that, while the Veteran denied having ear trouble in February 1989 and September 1990, her statement in this regard did not specifically speak to tinnitus and there is no other evidence of record that contradicts or discredits her statements regarding the onset or duration of her tinnitus symptoms.  Therefore, the Board will resolve all doubt in favor of the Veteran and find that her assertion of suffering from tinnitus during and since service is credible.  

In evaluating this claim, the Board finds probative that the Veteran's DD Form 214 reflects that her military occupational specialty was a unit supply specialist, a duty which does not generally involve significant noise exposure.  However, the Board notes that the Veteran is competent to report the events that occurred during service, including her exposure to significant noise therein, as such events were personally observed by the Veteran.  See Layno, 6 Vet. App. at 469-70.  Therefore, the Board finds there is competent lay evidence of in-service noise exposure.  

As noted, the Veteran reported the onset and continued nature of her tinnitus disability at the VA audio examination conducted in November 2010.  However, after reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the physician who conducted the November 2010 VA examination opined that it is less likely as not that the Veteran's tinnitus was caused by or a result of her military noise exposure or forehead laceration.  In making this determination, the VA examiner noted that the Veteran served two years as a supply specialist and that her main noise exposure was from flight line aircraft.  The examiner stated that his opinion was based on complete review of the claims file and the evidence.  

The November 2010 VA examination is considered competent medical evidence, as the examination was conducted by a medical professional and conveys sound medical principles.  See 38 C.F.R. § 3.159(a)(1).  However, the medical opinion provided by the November 2010 VA examiner is ascribed little probative value because it is not supported by a complete rationale.  Indeed, while the VA examiner stated that his opinion is based upon a complete review of the claims file and the evidence of record, he did not identify what evidence supports his conclusion that the Veteran's tinnitus is not related to her military service.  Instead, the VA examiner specifically noted the Veteran's reported military noise exposure from flight line aircraft, as well as the Veteran's report of the onset of her tinnitus in 1987, which are factors that seem to support a conclusion that the Veteran's tinnitus is likely related to, or at a minimum, was incurred during her military service.  The VA examiner did not identify any medical principles which weigh against the Veteran's assertion of service incurrence of tinnitus or any other medical evidence of record which preponderates against her claim.  In this regard, the Board finds that additional, supporting details would bolster the VA examiner's opinion, particularly given the competent lay evidence of in-service noise exposure and the medical evidence showing treatment for a head injury incurred during service.  Therefore, the Board finds that the November 2010 VA opinion is not probative evidence which weighs against the Veteran's claim.  

There is no other medical evidence or opinion of record which addresses whether the Veteran's current tinnitus is related to her military service.  

Nevertheless, having weighed the evidence both in support of and against the Veteran's claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran.  Indeed, while there is no contemporaneous medical evidence of tinnitus manifested during service, the Veteran has provided competent and credible lay evidence of suffering from tinnitus during and since service.  The Veteran has also provided competent evidence of being exposed to excessive noise during service and there is medical evidence showing treatment for a head injury during service.  There is no lay or medical evidence which establishes or suggests that the Veteran's tinnitus disability was not incurred during service or is related to some other cause other than her military service.  As such, the Board finds that the preponderance of the evidence raises a reasonable doubt as to whether the Veteran's current tinnitus is related to her military service.  As such doubt is resolved in favor of the Veteran, the Board finds that the evidence is in approximate balance as to whether her tinnitus is related to her military service.  Indeed, for the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Cervical Spine Disability

The Veteran has asserted that she currently has a cervical spine disability that is related to the in-service head injury that occurred in September 1987.  

The STRs do not contain any complaints, treatment, or findings related to a cervical spine or neck problem during service, including as a result of the in-service head injury.  In fact, the Veteran's neck and spine were normal at the clinical evaluations conducted at entrance and separation from active military service and at an examination conducted during her first post-service year.  See reports of medical examination dated November 1986, February 1989, and September 1990.  The Board notes that, in March 1989, the Veteran sought treatment for right shoulder pain that had persisted for two weeks; however, the Veteran did not relate her shoulder pain to any neck or cervical spine problems and she stated that there was no previous trauma.  Therefore, based on the foregoing, the Board finds that a chronic cervical spine or neck disability was not shown or noted during active service.  

The first time the Veteran is shown to complain of or seek treatment for a cervical spine or neck problem is in October 1994 when she presented for treatment complaining of left upper back pain.  However, the Veteran reported that, in July, she had been pinned down and injured by a bowling pin machine at work and was experiencing occasional pain in her upper back.  The assessment after clinical evaluation and a physical therapy consultation was recurrent muscle spasm and pain status post injury, as well as chronic rib facet irritation on the left.  See VA treatment records dated October 1994.  Subsequent treatment records show continued treatment for mid and upper back pain, which resulted in various assessments, including rhomboid and trapezius strain and piriformis syndrome.  See VA treatment records dated October 1998 and December 1998.  

The post-service treatment records show that the Veteran has continued to complain of neck pain that has gradually increased over the years.  See post-service treatment records dated from 2000 to 2012; see also undated statement from Dr. A.O.  The Veteran's cervical spine disability has been variously diagnosed as cervicalgia and degenerative changes of the cervical spine.  See January 2012 post-service treatment record and July 2010 cervical spine MRI.  

The Veteran was afforded a VA examination in November 2010 to determine if her current cervical spine disability is related to her military service.  At the examination, the Veteran reported the in-service head injury that occurred in September 1987, as well as her current cervical spine and neck symptoms.  After conducting an examination of the Veteran, the November 2010 VA examiner rendered a diagnosis of degenerative joint and disc disease of the cervical spine with radicular symptoms to the right upper extremity.  As to the etiology of the Veteran's cervical spine disability, the VA examiner stated that he was unable to resolve the issue of whether the disability is related to the Veteran's military service without resort to mere speculation.  In making this determination, the VA examiner noted that the Veteran had head injuries prior to and during active service and also suffered a crush injury to her upper back after service.  The VA examiner also noted that x-rays taken during active service were negative but that x-rays conducted in 2006 showed degenerative joint and disc disease in the cervical spine.  The VA examiner stated that any of the above injuries or the combination of the above injuries can lead to early arthritic changes and it would be mere speculation to state which injury is the most responsible for her current cervical spine degenerative joint and disc disease, as all three injuries could cause the disability.  

The November 2010 VA examination and opinion is considered the most competent, credible, and probative evidence, as the VA examiner considered all relevant evidence in this claim and provided his opinion after review of the claims file, interview of the Veteran, and examination of her cervical spine.  

While the VA examiner did not explicitly relate the Veteran's current cervical spine disability to her military service, the Board finds that his opinion raises a reasonable doubt as to whether the Veteran's current disability is, at least partially, due to or related to the in-service head injury, as the examiner stated that any of the Veteran's head injuries could cause her current disability and that he was unable to determine which injury is the most responsible for the disability.  See Mittleider v. West, 11 Vet. App. 184, 182 (1998) (when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition); see also 38 C.F.R. § 3.102 (2011).  

As noted above, for the Veteran to be successful in her claim, the evidence of record must show, or raise a reasonable doubt, that it is at least as likely as not that her cervical spine disability was incurred in or otherwise related to her military service.  The most competent, credible, and probative evidence raises a reasonable doubt as to whether the Veteran's current cervical spine disability is related to her in-service head injury and, as such doubt is resolved in favor of the Veteran, the Board finds that service connection for degenerative joint and disc disease of the cervical spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for degenerative joint and disc disease of the cervical spine is granted.  


REMAND

With respect to the other issues on appeal, the Board finds that a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration of the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA has a duty to assist claimant in obtaining evidence necessary to substantiate a claim.  This duty requires VA to make as many requests as a necessary to obtain relevant records from a Federal department or agency, including but not limited to military records and service medical records.  VA will end its efforts to obtain such records only if VA concludes that further efforts to obtain those records would be futile, but after doing so, VA must provide the claimant with oral or written notice of that fact.  See 38 C.F.R. § 3.159(c)(2), e.  

In this appeal, the Veteran has asserted on several occasions that she received medical treatment at various military hospital and clinics as a dependent spouse of an active service member.  At the March 2009 DRO hearing, the Veteran testified that she has received treatment as a dependent at Ft. Hood, Texas, and Ft. Leonard Wood Community Hospital.  Likewise, in January 2012, the Veteran reported receiving continued treatment as a dependent at Ft. Leonard Wood.  In the January 2012 statement, the Veteran also reported receiving treatment as a dependent when her husband was stationed in Germany from 1993 to 1997 and in Italy from 2001 to 2004.  See January 2012 VA Form 21-4138.  

Review of the record reveals that the RO has obtained the Veteran's records from Ft. Leonard Wood Community Hospital dated from 2005 to 2012.  However, it does not appear that all required development has been conducted to obtain the Veteran's dependent treatment records from Ft. Hood or from the Veteran's husband's duty stations in Germany and Italy.  Indeed, there is no indication that the RO has attempted to obtain the Veteran's treatment records as a dependent from Ft. Hood or from her husband's duty stations in Germany or Italy.  

The Board finds that the RO has not made reasonable attempts to obtain the Veteran's dependent treatment records from Ft. Hood, Texas, or her husband's duty stations in Germany and Italy.  However, the Board notes that such records may contain relevant evidence regarding the Veteran's claimed disabilities.  As such, the Board finds that a remand is necessary in order for the RO to make such reasonable attempts to obtain the Veteran's dependent treatment records from Ft. Hood, as well as her husband's duty stations in Germany and Italy.  

While the post-service treatment records do not reflect a current diagnosis of vertigo or a heart disability, including left premature ventricular, the Board notes that the outstanding treatment records noted above may contain evidence of a current diagnosis of such or symptoms thereof.  In addition, on remand, the Veteran may submit additional evidence in support of her claim, such as evidence showing a diagnosis of or treatment for vertigo and a heart disability.  

In addition to the foregoing, the Board finds that additional evidentiary development is needed with respect to obtaining a medical examination/opinions regarding the Veteran's claimed disabilities.  In this regard, the Board notes that VA's duty to assist also includes obtaining a VA examination or opinion if it is necessary to decide a claim, including if the record does not contain sufficient competent medical evidence to decide the claim, but there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, the record establishes that the Veteran suffered an event, injury, or disease in service, and the record indicates that a disability or signs or symptoms of disability may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted, the Veteran has asserted that her claimed disabilities are a result of the head injury she incurred during service.  Review of the record reveals that the Veteran has been diagnosed with headache syndrome, including tension-type headaches and visual migraine headaches; refractive error, including astigmatism and hypermetropia; vitreous syneresis; right snapping hip syndrome and trochanteric bursitis; and degenerative joint and disc disease of the lumbar spine.  See post-service treatment records dated August 2010; January 2006 and November 2007; January 2004; and September 2009 lumbar spine X-ray report.  

The Board finds that the Veteran should be afforded a VA examination to determine if she currently has a visual disability and, if so, whether that disability is related to her military service.  The evidence shows that the Veteran has been diagnosed with refractive error, which is a congenital disease for which service connection may not be granted.  However, the evidence also shows that the Veteran has complained of and received treatment for visual flashers and floaters, as well as vitreous detachment syndrome.  See post-service treatment records dated November and December 1998, January 2006, July 2010, and August 2010.  Therefore, a VA examination is needed to determine if the visual flashers and floaters, vitreous syneresis, and vitreous detachment syndrome and vitreous syneresis represent a chronic visual disability other than a congenital disorder, and, if so, whether such visual disability is caused by or related to her military service, including the head injury incurred therein.  

In this regard, the Board also notes that the evidence of record shows the Veteran has sought treatment for scintillating scotoma, visual auras, and visual migraine headaches.  See post-service treatment records dated April 2005 and August 2010.  Therefore, while there is a medical opinion of record that addresses whether the Veteran's headaches are related to her military service, the Board finds that an addendum is needed which addresses whether any visual disability currently manifested by the Veteran causes or aggravates her visual migraine headaches.  In addition, given the grant of service connection for a cervical spine disability in the decision herein, the Board finds that an addendum is also needed which addresses whether the Veteran's headaches are caused by or aggravated by her, now, service-connected cervical spine disability.  

In addition to the foregoing, the Board finds that a VA examination/opinion is needed to determine if the Veteran's current lumbar spine, bilateral hip, heart, and vertigo disabilities are related to her military service.  Indeed, the Board finds that the evidence of the in-service head injury and the current diagnoses of degenerative joint and disc disease of the lumbar spine and right snapping hip syndrome and trochanteric bursitis disability trigger the need for a VA examination and opinion.  In addition, with respect to the bilateral hip disability, review of the record reveals that service connection has been established for plantar fasciitis, varicose veins, and shin splints affecting the left and right feet/lower extremities.  Therefore, on remand, the VA examiner should opine whether the Veteran's bilateral hip disabilities are caused or aggravated by her service-connected lower extremity disabilities.  

While there is no medical diagnosis of vertigo included in the record, the Board notes that the Veteran is competent to report that she experiences dizziness and, thus, a medical opinion is needed to determine if her complaints of dizziness/vertigo are likely related to the in-service head injury.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  Likewise, a VA examination should be conducted to determine if the Veteran has a current heart disorder, to include left premature ventricular, and, if so, whether the heart disability is related to her military service, to include the head injury incurred therein.  

Accordingly, the case is REMANDED for the following action:

1. Determine where the Veteran's husband was stationed in Germany from 1993 to 1997 and Italy from 2001 to 2004.  Thereafter, make reasonable attempts to obtain the Veteran's treatment records as a dependent spouse from Ft. Hood, Texas, and the Veteran's husband's duty stations in Germany and Italy.  

a. All requests for records and all responses, including negative responses, must be documented in the claims file.  Requests must continue until a determination is made that the records sought do not exist or that further efforts to obtain those records would be futile.  Any such determination must be documented in the claims file. 

b. If the Veteran's records are determined to have been lost, misplaced, or otherwise unavailable for review, notify the Veteran of the unavailability of such records, the attempts made to obtain them, and the possible alternative forms of evidence that may be used to substantiate her claims, such as those provided in the VA Adjudication Procedure Manual (M21-1MR, III.iii.2.E.27).  

2. Schedule the Veteran for VA examination(s) to determine if she currently has disabilities involving her vision/eyes, headaches, lumbar spine, bilateral hips, heart, and vertigo that are related to her military service, to include the head injury incurred therein.  All indicated examinations, tests, and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner(s) for review, and the examination report(s) should reflect that such review is accomplished.  

a. A diagnosis of any current vision/eye disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current vision/eye disability, other than a congenital disorder such as refractive error, is related to the Veteran's active service, to include the in-service head injury.

b. A diagnosis of any headache disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the headache disability, including visual headaches, is caused by or aggravated by any visual disability found on examination.  

The VA examiner must also opine as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current headache disability is proximately due to or a result of service-connected degenerative joint and disc disease of the cervical spine.  

The examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's current headache disability is aggravated by service-connected degenerative joint and disc disease of the cervical spine.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c. A diagnosis of any lumbar spine disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current lumbar spine disability is related to the Veteran's active service, to include the in-service head injury or is aggravated by service-connected disability(ies) (including the service-connected cervical spine and/or the service-connected bilateral lower extremities disabilities).

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In answering the foregoing, the VA examiner should consider the Veteran's medical history during and after service, including specifically the evidence showing that she denied experiencing recurrent back pain at examinations conducted at entrance and separation from service and during her first year after discharge from active service.  See reports of medical history and examination dated November 1986, February 1989, and September 1990.  In addition, the examiner should consider the post service treatment records and statements from the Veteran concerning the history surrounding her back disability.

d. A diagnosis of any bilateral hip disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current bilateral hip disability is related to the Veteran's active service, to include the in-service head injury.

The VA examiner must also opine as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current bilateral hip disability is proximately due to or a result of service-connected plantar fasciitis, varicose veins, and/or shin splints affecting the left and right feet/lower extremities.  

The examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hip disability is aggravated by service-connected plantar fasciitis, varicose veins, and/or shin splints affecting the left and right feet/lower extremities.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

e. A diagnosis of any heart disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current heart disability is related to the Veteran's active service, to include the in-service head injury.

f. The VA examiner must offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's reported vertigo is related to her active service, to include the in-service head injury.

In answering the foregoing, the VA examiner should consider the Veteran's medical history during and after service, including specifically the evidence showing that she denied experiencing dizziness at examinations conducted at entrance and separation from service and during her first year after discharge from active service.  See reports of medical history and examination dated November 1986, February 1989, and September 1990.  The examiner should also address the Veteran's assertions regarding her claimed vertigo.

g. In answering the foregoing, the VA examiner(s) must also consider all other relevant facts, including the Veteran's statements regarding her disabilities and the medical evidence of record.  

h. A rationale must be provided for each opinion offered.  If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner(s) should clearly and specifically so specify in the report, and explain why this is so.

3. Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the service connection claims remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board notes that the purpose of the examination(s) requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


